OFFICE    OF 7liE AflORNEY     GENERAL     OF TEXAS
                           AUSTIN




Honozsble  0. H.   IUlliamaon
couuty Att.0rn.y
Eirathcounty




                                                      driver
                                            f,otirtrustee of
                                            n School District
                                     later of anothar suoh


                                    of your letter to this dspart-
                                   vising that the sGh001 scald of
                              trlct    in izrathcounty has trene
                          dlatriot to tie Stram PutUo ~ohool
                          t &hOOl    DbJtrict    in P&O    Ph-itOCGlUlt~.

                      advise a8 follotrr

        “A perrorrwho 16 thk rife of one of *e Sohoof
     Bowa  meaers or Ruah creek m4 8he ir aho    tha
     Sirtar of amther meaiberof the Rub Creek Board,
     bar made a~liGat%OKl to the Stn8’n Sohool Board
     for the porition of sci~oolEur Crlver to truss-
     port the Rush Cr*6k Studentr to the straun Sohoo~.’
Honorable 0. II.rPlll58maon,
                           w&e           i%




        You then inquire if such employment by the Strawn toard
Is lqal.

        Artisle 432, Penal Cade, provld.8 a8 followa

        *so  orfiaer of th58 state or uq orfleer           of
     a ny dir tr lc t, I)l l   reheal dirtriot,    * l l ‘01 mem-
    ber of any 8chool di8txiot, l l l oreated by or
    under authority oi Uk & ~==@ L~~~~W~~o ~~~
    th i8 State, l ikl l
              th e a p p o intwa nt to a ny l l a pcdtfon,
    c c 7 nfl.m~
    ***employnurntorduty, ot any reon rolated
    8lthl.n  the  8ecOnd     d9ga-e.by aif lrl!rty, or with513
     th8 th5Fd degree by       GOll88Il&Ubity   to th.   person
     lo appointing or 80 voting, or to any other member
     0r eny such b o a r d 0 * l a s r h la h 8uoh p er so n 80
     rppolntlngorvotingnuybe      amtmber,rh+athe
     ralery, + 0 + or oaa&nnsatlon of nroh appointee
     58 to be paid for, diraot2.y or indiraotl~,out of
     or iraa publilafund8 OF feb8 of office 05 ans kind
     or ahmoter   sbatsoever.m

        Article 433, Penal Code, provido8 es ~0110~s:

        *Tha inhibition, ah forth in thir law rhall
     apply to and inolude + o e pub&+ lOhoo1 truetoes.*

        It doea not appear fmnn pour oonmunicetionthat the
applloant Sar th8 bun drlver~r po8ltlon in qazeatloni8 related
rfthln any of the proh5blted degree8 tG any of the Bard Member8
of the Strarm Independent SG‘hGO~DiatriOt, -Oh   Board oomntf-
tutes the asp10 5ng aganog in tha in&ant oraeg md we amum
that no mush rela tioMhip exf8t8. Thme being no conetltutlonal
or statutory inhibitiGn  against luGh employment, gur inquiry  la
ansmered in the off5mmtlve.

        Said appuoa&,      Of GOU?SO~ IUUBtm8et the POqUl~nents     of
Articls 2687a, Revlead Civil Statutoa, md of ZGctlcn 5 ?f ArticlG
6667b   Vexmoa*sAswatatbd Revised Civil Sktuto8,      both u
8d5Ab     by tti   pr0~58;ms   0r senate 3lll 1,19of the Porty-
eighth Lag5rlature.       (V.T.S.L.8.(18thMg., R.S., pe U.)




                                                   I,. 3.   PtGsalbA
                                                            Aeeistanf
LaP-8